MEMORANDUM **
Ronald Davenport and Patricia Kahl appeal pro se the district court’s summary judgment in favor of defendants Long Beach Mortgage Company, Washington Mutual, and Wachovia Bank. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s judgment based upon res judicata. See Headwaters Inc. v. U.S. Forest Service, 399 F.3d 1047, 1051 (9th Cir.2005). We affirm.
The district court properly granted summary judgment based on res judicata because appellants’ claims could have been raised in the previous state lawsuit, Kahl v. Gotschall, Spokane County Superior Court Case No. 02-2-02212-4. See Feminist Women’s Health Ctr. v. Codispoti, 63 F.3d 863, 867-68 (9th Cir.1995) (res judicata barred federal action where federal racketeering claims could have been raised in prior state lawsuit).
Appellants’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.